Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 04/30/2021. This Action is made FINAL.
Claim(s) 1 - 20 are pending for examination.
Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 20 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's
Amendment.
Claim Objections
Claim 12 objected to because of the following informalities:  There is a lack of proper antecedent basis for “the machine learning model”. As this occurred due to an amendment in dependency of the claim it is assumed that this is a typographical error. For the purposes of continued examination “the machine learning model” will be interpreted as a machine learning model. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9-12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view of Chokshi et al. (US 9927252 B1 hereinafter known as Chokshi) and Balva (US 20210140777 A1) .

Flier and Chokshi were cited in a previous office action.

Regarding Claim 1, Flier teaches:
A computer-implemented method comprising: 
determining, by a computing device, location data corresponding to a location of a user (para [0028] “At (202), method (200) can include receiving location data associated with a user. In example embodiments, the location data can be associated with a current location of the user. In example embodiments, the location data may be provided by the user or may be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable location determination techniques.”); 
accessing, by the computing device, candidate locations for pickup or drop- off locations, based on the location data corresponding to the location of the user (“one or more candidate pick-up locations proximate a current location of the user can be determined. The candidate pick-up locations can be determined at least in part by ranking a plurality of locations proximate the current location” where in order to rank a plurality of locations you have to have access to location information. The plurality of locations are selected based on their proximity to the current location which in this case is the location of the user); 
Generating, by the computing device, a safety score for each of the candidate locations (para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include …, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters.” In order for a safety factor, e.g. safety score, to be used in a ranking processes it has to be generated.); 
ranking, by the computing device, s using the safety score associated with each of the candidate locations (para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include …, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters.”); 
and providing, by the computing device, a recommendations for a pickup or drop- off location comprising the ranked candidate locations (para [0014] “The one or more candidate pick-up locations can be ranked based at least in part on one or more travel parameters, and provided for display to the user in a user interface presented on a display of a display device.” Where displaying a candidate location as rank 1 would be inherently recommending it as the best candidate location).

However Flier does not teach, selecting or recommending a best candidate location or generating, by the computing device, a safety score for each of the candidate locations based on at least one of a presence of surveillance equipment, a field of view of surveillance equipment, or a signal to noise ratio of a GPS signal for each candidate location. 

 Selecting and recommending, by the computing device, a best candidate location using the safety score associated with each of the candidate locations (Column 1 “The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier to incorporate the teachings of Chokshi to select and recommend a best candidate location based at least partially on safety considerations because safety is a concern to navigation users which includes rideshare users (Chokshi Column 1, “Conventional navigation systems identify routes based on criteria such as total trip time and/or distance. However, users of navigation system may have a number of criteria that are of interest to them, and not solely existing criteria such as trip time. For example, safety is a concern that is of particular importance to a number of users, such as those traveling with their families, those traveling at night, etc.”)

However Flier in view of Chokshi does not teach generating, by the computing device, a safety score for each of the candidate locations based on at least one of a presence of surveillance equipment, a field of view of surveillance equipment, or a signal to noise ratio of a GPS signal for each candidate location. 

generating, by the computing device, a safety score for  (para [0088] “The security metric can be evaluated based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc. The security metric can be based on the presence of a phone to call for help.” Where the security metric can be considered a safety score. The security metric is a component of the enviormental metric para [0088] “The environmental metric can be based on a security metric.” and the environmental metrics can be generated for locations and stops “The environmental metric can be stored in a database for the vehicle, vehicle type, route, stop, location, etc. In some embodiments, environmental metrics can be calculated and adjusted dynamically using sensors, surveys, prediction engines, etc.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi to incorporate the teachings of Balva to have safety score be based additional factors such as the presence of surveillance equipment because it can help address issues of safety (Balva para [0088] “The security metric can be based on issues relating to privacy, personal safety, or safety for the passenger's property.”).

Regarding Claim 2, Flier in view of Chokshi and Balva teaches The method of claim 1.
Flier further teaches, wherein the computing device is associated with the user and the location data comprises geographical coordinates corresponding to a location of the computing device. (para [0015] “For instance, a user may order a car ride from a car service (e.g. taxi service, limousine service, or other suitable car service) or ride share platform or service via a user device (e.g. smartphone, tablet, laptop, wearable computing device, or any other suitable computing device capable of being carried by a user while in operation). Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques.”)

Regarding Claim 3, Flier in view of Chokshi and Balva teaches The method of claim 1,
Flier further teaches, wherein the computing device is part of a server system and the location data comprises geographical coordinates received from a client computing device associated with the user. (para [0031] “At (304), method (300) can include ranking the plurality of locations based at least in part on one or more travel parameters. The ranking can be performed by a user device, or by a remote computing device in communication with a user device such as a server device. In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include a level of traffic proximate the one or more candidate pick-up locations, an amount of expected time to travel between each candidate pick-up location and the destination, an expected cost to travel between each candidate pick-up location and the destination, proximity of the candidate pick-up locations to the current location of the first user” in order for the server device to rank based on proximity it inherently has to receive location data.)

Regarding Claim 4, Flier in view of Chokshi and Balva teaches The method of claim 1,
Chokshi further teaches, wherein accessing candidate pickup locations comprises accessing one or more data sources to search and retrieve predetermined pickup or drop-off locations corresponding to the location of the user. (Column 8 “Pick-up or drop-off locations can be determined 

Regarding Claim 5, Flier in view of Chokshi and Balva teaches The method of claim 1,
Chokshi further teaches, generating the safety score (Column 8 “For instance, the route calculator 330 can calculate routes to use from a particular pickup location to a particular destination location, using safety as a factor. More specifically, one or more possible sequences of road segments from the pickup location to the destination location are analyzed, with each road segment being assigned a score (partially or entirely based on the road segment's safety data 305)” where assigning a score based on safety data reads on generating a safety score) is further based on at least one of historical data such as popularity or frequency of pickup or drop-off of the candidate location, a fastest route, a shortest route, or a most scenic route. (Column 8 “For instance, based on historical trip data, sensor data, and/or third party data, the route calculator 330 can determine recommended pick-up or drop-off areas that are safe for passengers and/or safe for drivers. Safe areas may be determined based on the number of incidents relevant to driver or rider safety (e.g., car-and-car or car-and-pedestrian accidents, crime incidents related to driver or rider safety such as car-jacking, car theft, or assault on individuals or an organization associated with the driver, etc.), the presence of lighting (e.g., during nighttime drop offs), the level of road traffic, the presence of pull-off areas (e.g., an unloading area), the presence of pedestrians, and one or more of the like.” Where the historical trip data being used for safe pick-up and drop-off recommendations reads on the above limitation’s broadest reasonable interpretation. However consideration of data regarding frequency of pickup and drop off is also discussed, column 4 “Trip drop-off and pick-up times and locations and volume of those trips. 

Regarding Claim 9, Flier in view of Chokshi and Balva teaches The method of claim 1,
Flier further teaches, wherein ranking candidate locations based on the safety score associated with each of the candidate locations comprises ranking candidate locations with the highest safety score  (para [0031], “For instance, the user selected preferences may provide that safety of the area proximate the pick-up location is to be given additional preference. As another example, the user selected preferences may indicate that the cost of the trip is the most important factor, or that the travel time is the most important factor.” Where the user could determine that the parameter to prioritize would be the safety factor, and thus the location with the highest safety factor would be ranked as the best location)

However Flier does not teach, selecting the best candidate location.

Chokshi further teaches, Selecting the best candidate location based on the safety score associated with each of the candidate locations (“The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

Regarding Claim 10, Flier in view of Chokshi and Balva teaches The method of claim 1,
wherein ranking location based on the safety score associated with each of the candidate locations comprises determining a final score for each candidate location based on a plurality of parameters including the safety score and determining a candidate location with the highest final score  (para [0033] “For instance, selecting the at least one location as a candidate pick-up location may include selecting the top three (or other suitable number) highly ranked locations.” Where ranking by nature sequentially determines from highest to lowest. Where a safety factor, e.g. score, is included in the ranking along with other parameters, para [0031] “In example embodiments, the locations can be ranked based at least in part on the one or more travel parameters in view of the destination specified by the user. For instance, the one or more travel parameters may include a level of traffic proximate the one or more candidate pick-up locations, an amount of expected time to travel between each candidate pick-up location and the destination, an expected cost to travel between each candidate pick-up location and the destination, proximity of the candidate pick-up locations to the current location of the first user, a safety factor associated with the candidate pick-up locations and/or other suitable travel parameters.”)

However Flier does not teach, selecting the best candidate location. 

Chokshi further teaches, Selecting the best candidate location (“The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

Regarding Claim 11, Flier in view of Chokshi and Balva teaches The method of claim 9.
Flier further teaches, further comprising: discarding candidate locations with safety scores below a specified threshold before selecting s. (para [0033], “As another example selecting the at least one location as a candidate pick-up location may include selecting each location having a ranking or score greater than a threshold” where the safety score can be prioritized in order to determine ranking, para [0031], “For instance, the user selected preferences may provide that safety of the area proximate the pick-up location is to be given additional preference. As another example, the user selected preferences may indicate that the cost of the trip is the most important factor, or that the travel time is the most important factor.” Where the user could determine that the parameter to prioritize would be the safety factor, and thus the location with the highest safety factor would be ranked as the best location)

However Flier does not teach, selecting the best candidate location. 

Chokshi further teaches, selecting the best candidate location (“The server can match the user with an available driver and recommend a pick up location, a navigation route, and/or a drop off location. Based on a number of factors—such as, but not limited to, time of day, the amount of traffic, the weather, the driver's skill, and other like factors relevant to the safety of the rider and driver—the pick-up location, route, and/or drop-off location can be determined to meet some safety criteria.” In order to recommend based on a number of factors selection is inherent)

Regarding Claim 12, Flier in view of Chokshi and Balva teaches The method of claim 1.
Chokshi further teaches further comprising: recommending a travel route to the pickup and/or drop-off location based on safety considerations associated with the travel route. (column 1 “the pick-

Regarding Claim 14, it recites a computing device having limitations similar to those of claim 1 and therefore is rejected on the same basis.  
In addition, Flier also teaches A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations (Para [0038] “FIG. 4 depicts an example computing system 400 that can be used to implement the methods and systems according to example aspects of the present disclosure. The system 400 can be implemented using a client-server architecture that includes a server 410 that communicates with one or more client devices 430 over a network 440. The system 400 can be implemented using other suitable architectures, such as a single computing device.” the server having a processor and memory Para [0039], “The server 410 can have one or more processors 412 and one or more memory devices 414.”)

Regarding claim 15, it recites a computing device having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 18, it recites a computing device having limitations similar to those of claim 11 and therefore is rejected on the same basis.

Regarding Claim 20, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.  

In addition, Flier also teaches A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations (Para [0038] “FIG. 4 depicts an example computing system 400 that can be used to implement the methods and systems according to example aspects of the present disclosure. The system 400 can be implemented using a client-server architecture that includes a server 410 that communicates with one or more client devices 430 over a network 440. The system 400 can be implemented using other suitable architectures, such as a single computing device.” the server having a processor and memory Para [0039], “The server 410 can have one or more processors 412 and one or more memory devices 414.” Where memory is a type of non-transitory computer-readable medium) 

Claims 6, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), Balva (US 20210140777 A1), and Hopcraft et al. (US 10082556 B1; hereinafter known as Hopcraft).

Hopcraft was cited in a previous office action

Regarding Claim 6, Flier in view of Chokshi and Balva teaches The method of claim 1. Chokshi further teaches wherein the safety score is further generated based on an ambient light level and the ambient light level is generated based on at least one of ambient light sensor data from  (Column 8 “Additionally or alternatively, the route calculator can determine safe pick up and drop off locations en route (e.g., in real time) based on sensed data, such are real-time traffic or weather data or sensed ambient light (e.g., to ensure drop off or pickups occur in well-lit or monitored areas).” Where well-lit reads on ambient light level and it is sensed, thus it comes from some type of light sensing device)

Balva teaches also teaches wherein the safety score is further generated based on an ambient light level (para [0088] Security metrics can be evaluated based on the lighting (e.g., expected sunlight, expected moonlight, or artificial light))

However, even though it is implied, Flier in view of Chokshi and Balva does not explicitly teach using received data from a plurality of computing devices. 

Hopcraft teaches using recieved data from a plurality of computing devices (abstract “The memory device contains a set of instructions that, when executed by the processor, cause the processor to receive location data associated with a wireless network cell from a plurality of devices connected to the wireless network.” Where receiving reads on generating as receiving data generates it on the receiving system)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view Chokshi and Balva to incorporate the teachings of Hopcraft to use data from a plurality of devices because it allows for comparison of data which can be used to identify of errors (Hopcraft abstract “identify call data records associated with the received location data and to compare information in the received location data with corresponding information stored in the identified call data records to identify errors in the information stored in the planning repository”)

Regarding Claim 8, Flier in view of Chokshi, Balva, and Hopcraft teaches The method of claim 6.
Chokshi further teaches, wherein the ambient light sensor data (Column 8 “Additionally or alternatively, the route calculator can determine safe pick up and drop off locations en route (e.g., in sensed ambient light (e.g., to ensure drop off or pickups occur in well-lit or monitored areas).”)
Hopcraft further teaches, comprises weights associated with a reliability of sensor data from different types of computing devices of the plurality of computing devices. (Column 9, “In some embodiments, the assessed location(s) may include an average of the locations for a plurality of the wireless devices (providing data samples) of the group, possibly weighted by one or more attributes of the data samples (e.g., age, such as to give greater weight to newer data samples, and/or source or type of the location data sample, such as to vary the weight for data samples from newer versus older data sources or from other network elements so as to give greater weight to sources with higher expected reliability or availability)” where weighting data based on reliability is common practice)

Regarding claim 16, it recites a computing device having limitations similar to those of claim 6 and therefore is rejected on the same basis.
Regarding claim 17, it recites a computing device having limitations similar to those of claim 8 and therefore is rejected on the same basis.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), Hopcraft et al. (US 10082556 B1; hereinafter known as Hopcraft), Balva (US 20210140777 A1), and Garnavi et al. (US 20150294080 A1; hereinafter known as Garnavi).

Garnavi was cited in a previous office action

Regarding Claim 7, Flier in view of Chokshi, Balva, and Hopcraft teaches The method of claim 6, but do not teach wherein the ambient light level is calculated based on at least one factor of a day of the week, a time of the day, or a month of the year.
Garnavi teaches, wherein the ambient light level is calculated based on at least one factor of a day of the week, a time of the day, or a month of the year. (para [0021], “The ultraviolet exposure map may be based upon weather or other meteorological databases wherein the time, location and intensity of ultraviolet light may be estimated based upon time, sun position, cloud coverage, temperature, precipitation, pollution and other atmospheric conditions.” Where ultraviolet light exposure is a level of a type of light and it is estimated based on time)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi, Balva and Hopcraft to incorporate the teachings of Granavi because sunlight varies throughout the day and time of day can be used to predict the amount of light (Garnavi para [0024] “When the time and location of the subject person are combined with data from the ultraviolet exposure map 120, an amount of exposure of the subject person to ultraviolet light may be estimated.”)


Claim 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flier et al. (US 20170059347 A1; hereinafter known as Flier) in view Chokshi et al. (US 9927252 B1; hereinafter known as Chokshi), Balva (US 20210140777 A1), and Thomas et al. (US 20180047269 A1; hereinafter known as Thomas).

Thomas was cited in a previous office action

Regarding Claim 13, Flier in view of Chokshi and Balva teaches The method of claim 1. 

Chokshi further teaches, wherein the safety score is generated based on a specific time of day (Column 3 “In some embodiments, this data is augmented to include a safety rating of the segment for each of a set of times of day”).

However, Flier in view of Chokshi and Balva does not teach, wherein the safety score is generated using a machine learning model.

However, Thomas teaches wherein the safety score is generated using a machine learning model (“The system can also use machine learning and data analysis to plot all alerts by location (e.g., by zip code) to produce a safety score”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flier in view of Chokshi and Balva to incorporate the teachings of Thomas because using machine learning helps predict future outcomes (Thomas para [0156] “The system can use machine learning to analyze alert data and determine the time of day, which days of the week, and the frequency of alerts to anticipate future crime risk and send alerts ahead of time.”)

Regarding claim 19, it recites a computing device having limitations similar to those of claim 13 and therefore is rejected on the same basis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668